DETAILED ACTION
	The instant application having Application No. 16/738,594 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 1/9/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, both dated 1/9/2020, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of each PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 9,996,293.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 9,996,293
1. A method for managing memory allocation in a database, the method comprising: 





determining a preferred statement among defined statements with defined sizes of objects, the defined statements including (i) a stored statement defined to allocate the objects and stored in the database wherein each of the objects have a stored size, and (ii) any alternative statements stored in the database, each of the alternative statements providing an alternative of the stored statement that is defined to allocate the objects with alternative sizes at least in part lower than corresponding stored sizes, the preferred statement having the defined sizes compliant to corresponding actual sizes according to a preference criterion; 


invoking the preferred statement for execution, the preferred statement being invoked in place of the stored statement when different therefrom; and storing a new alternative statement in the database in response to a missing fulfilment of a matching condition based on a comparison of the defined sizes of the preferred statement with the actual sizes, the new alternative statement having new alternative sizes that are compliant to the corresponding actual sizes according to an alternative criterion. 
1. A method for managing memory allocation in a database, the method comprising: 
receiving an invocation of a stored statement among one or more stored statements being stored in the database, the stored statement being defined to allocate one or more objects, each of the objects having a stored size; determining an actual size relating to the invocation of the stored statement of at least part of the objects; determining a preferred statement among one or more defined statements with defined sizes of the objects, the defined statements including the stored statement and any alternative statements stored in the database, each of the alternative statements providing an alternative implementation of the stored statement that is defined to allocate the objects with alternative sizes at least in part lower than corresponding stored sizes, the preferred statement having the defined sizes compliant to corresponding actual sizes according to a preference criterion based on a comparison of the defined sizes with the actual sizes; 
invoking the preferred statement for execution, the preferred statement being invoked in place of the stored statement when different therefrom; and storing a new alternative statement in the database in response to a missing fulfilment of a matching condition based on a comparison of the defined sizes of the preferred statement with the actual sizes, the new alternative statement having new alternative sizes that are compliant to the corresponding actual sizes according to an alternative criterion.


                   Instant Application
                           US 9,996,293
Claim 13
Claim 13
Claim 20
Claim 20

	
	Further, the dependent claims of both cases contain substantially similar limitations.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 10,579,620.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10, 579,620
1. A method for managing memory allocation in a database, the method comprising: 





determining a preferred statement among defined statements with defined sizes of objects, the defined statements including (i) a stored statement defined to allocate the objects and stored in the database wherein each of the objects have a stored size, and (ii) any alternative statements stored in the database, each of the alternative statements providing an alternative of the stored statement that is defined to allocate the objects with alternative sizes at least in part lower than corresponding stored sizes, the preferred statement having the defined sizes compliant to corresponding actual sizes according to a preference criterion; 


invoking the preferred statement for execution, the preferred statement being invoked in place of the stored statement when different therefrom; and storing a new alternative statement in the database in response to a missing fulfilment of a matching condition based on a comparison of the defined sizes of the preferred statement with the actual sizes, the new alternative statement having new alternative sizes that are compliant to the corresponding actual sizes according to an alternative criterion. 
1. A method for managing memory allocation in a database, the method comprising: 





determining a preferred statement among one or more defined statements with defined sizes of objects, the defined statements including (i) a stored statement defined to allocate the objects and stored in the database wherein each of the objects have a stored size, and (ii) any alternative statements stored in the database, each of the alternative statements providing an alternative implementation of the stored statement that is defined to allocate the objects with alternative sizes at least in part lower than corresponding stored sizes, the preferred statement having the defined sizes compliant to corresponding actual sizes according to a preference criterion based on a comparison of the defined sizes with the actual sizes; 
invoking the preferred statement for execution, the preferred statement being invoked in place of the stored statement when different therefrom; and storing a new alternative statement in the database in response to a missing fulfilment of a matching condition based on a comparison of the defined sizes of the preferred statement with the actual sizes, the new alternative statement having new alternative sizes that are compliant to the corresponding actual sizes according to an alternative criterion.


                   Instant Application
                           US 10, 579,620
Claim 13
Claim 13
Claim 20
Claim 20

	
	Further, the dependent claims of both cases contain substantially similar limitations.


STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 13, and 20 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

The closest prior art of record, Dageville et al (US 2003/0065688) teaches the following elements of claim 1:
	determining a preferred statement, the preferred statement providing an alternative implementation of the stored statement that is defined to allocate the objects with alternative sizes at least in part lower than corresponding stored sizes (steps 27-31 of Fig. 2, where a preferred alternative statement is found when it performs an “update [of] the input profile,” Paragraph 0037, and memory may be “deallocate[d],” Paragraph 004, indicating a size at least in part lower than corresponding stored sizes), the preferred statement having the defined sizes compliant to corresponding actual sizes according to a preference criterion based on a comparison of the defined sizes with the actual sizes (Paragraph 0037, where an example is given of a criterion comparing the actual size of 100 MB to the used size of 100 MB);
	invoking the preferred statement for execution, the preferred statement being invoked in place of the stored statement when different therefrom (“act 25 deallocates or allocates memory based on the newly-determined limit on memory size,” Paragraph 0040).

	However, Dageville fails to teach or suggest:
	determining a preferred statement among one or more defined statements with defined sizes of the objects, the defined statements including the stored statement and any alternative statements stored in the database
	storing a new alternative statement in the database in response to a missing fulfilment of a matching condition based on a comparison of the defined sizes of the preferred statement with the actual sizes, the new alternative statement having new alternative sizes that are compliant to the corresponding actual sizes according to an alternative criterion (emphasis added).

	The claims require storing statements with new alternative statements, and determining a preferred statement from among the stored statements, which is not taught nor is rendered obvious by the prior art of record.

	Claims 13 and 20 are allowed for similar reasons.
	The examiner further notes that the computer program product of claims 13-19 has not been construed as encompassing signals per se, in light of Paragraph 0085 of the submitted specification. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected, but would be allowable if made to overcome the double patent rejections set forth above.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00– 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135